Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 1 of 18 PageID: 1193




 Brian Tome, Esquire                       David C. Gibbs, Jr.*
 REILLY, MCDEVITT &                        Seth J. Kraus*
 HENRICH, P.C.                             Jonathan D. Gibbs*
 3 Executive Campus                        GIBBS & ASSOCIATES LAW FIRM,
 Suite 310                                 LLC
 Cherry Hill, NJ 08002                     6398 Thornberry Ct.
 Phone: 302.777.1700                       Mason, Ohio 45040
 Email: btome@rmh-law.com                  Telephone: (513) 234-5545
                                           Email: dgibbsjr@gibbs-lawfirm.com
                                                  skraus@gibbs-lawfirm.com
 Walter Stephen Zimolong III, Esquire             jgibbs@gibbs-lawfirm.com
 ZIMOLONG, LLC
 P.O. Box 552
 Villanova, PA 19085
 Telephone: 215.665.0842                   *Admitted Pro Hac Vice
 Email: wally@zimolonglaw.com



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 SOLID ROCK BAPTIST CHURCH, a
 New Jersey not-for-profit corporation; et al.,

                    Plaintiffs,                   Civil No. 1:20-cv-6805-RMB-JS

       v.

 PHILIP D. MURPHY, Governor of the
 State of New Jersey, in his official capacity,
 et al.,

                    Defendants.


                  PLAINTIFFS’ SUPPLEMENTAL BRIEF
              REGARDING TANDON V. NEWSOM IN SUPPORT
            OF PLAINTIFFS’ MOTION FOR RECONSIDERATION
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 2 of 18 PageID: 1194




                                        TABLE OF CONTENTS

 ARGUMENT............................................................................................................

         I.       New Jersey’s Executive Orders and State Health Directives. ................

         II.      The Tandon decision’s application to this case. ....................................

                  A.       Tandon now controls analysis of First Amendment
                           challenges to COVID restrictions. ...............................................

                  B.       Application of the Tandon points to this case. .............................

                           1.       The Executive Orders at issue treat many
                                    comparable secular activities more favorably than
                                    Plaintiffs’ religious exercise. .............................................

                           2.       Many of the exempted indoor secular gatherings
                                    pose comparable risks as those posed by restricted
                                    indoor religious gatherings. ...............................................

                           3.       Unlike at the time of this Court’s Order, the State
                                    is now required to carry a strict scrutiny burden. ...............

                           4.       This case is not moot just because Defendants’
                                    restrictions on Plaintiffs’ indoor free exercise
                                    activities have, for the moment, been relaxed....................

 CONCLUSION ........................................................................................................




                                                          ii
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 3 of 18 PageID: 1195




                                    TABLE OF AUTHORITIES

 United States Constitution
 U.S. Const. amend. I ......................................................................................passim

 Cases
 Gateway City Church v. Newsom, 592 U.S. ___ (2021) ..........................................3

 High Plains Harvest Church v. Polis,
       2020 U.S. Dist. LEXIS 142476 (D. Colo. Aug. 10, 2020) .............................4

 Roman Catholic Diocese of Brooklyn v. Cuomo, 592 U.S. ___, 141 S. Ct. 63,
      208 L.E.-142d 206 (Nov. 25, 2020) ........................................................ 4, 11

 Solid Rock v. Murphy,
       480 F.Supp.3d 585 (Dist. N.J. Aug. 20, 2020) ................ 6, 7, 8, 9, 10, 11, 12

 S. Bay United Pentecostal Church v. Newsom,
       141 S.Ct. 716 (Feb. 5, 2021) ....................................................................... 3

 Tandon v. Newsom, 593 U.S. ___,
      2021 U.S. LEXIS 1866 (April 9, 2021) ................................................ passim

 United States v. Ware, No. 11-224,
       2021 U.S. Dist. LEXIS 73997 (D.N.J. Apr. 15, 2021)................................. 13

 Other Authorities
 N.J. Exec. Order 107 (March 21, 2020) .................................................. 1, 2, 3, 8, 9

 N.J. Exec. Order 122 (April 8, 2020) .................................................................. 2, 3

 N.J. Exec. Order 149 (May 30, 2020) .....................................................................2

 N.J. Exec. Order 165 (July 13, 2020) ......................................................................2

 N.J. Exec. Order 175 (Aug. 13, 2020) .....................................................................3

 N.J. Exec. Order 230 (March 19, 2021) ..................................................................1




                                                        iii
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 4 of 18 PageID: 1196




                        SUPPLEMENTAL BRIEF IN SUPPORT
                        OF MOTION FOR RECONSIDERATION

          Plaintiffs hereby submit their Supplemental Brief in Support of Motion for

 Reconsideration of Court’s Order Dated August 20, 2020 (ECF No. 32) Based on

 an Intervening Change of Authority in response to the Court’s April 15, 2021, Text

 Order. (ECF No. 74). The Supplemental Brief is intended to explain how the U.S.

 Supreme Court’s decision in Tandon v. Newsom affects this case. Plaintiffs

 continue to rely upon, and incorporate as if fully set out herein, their Amended

 Complaint (ECF No. 33), Motion and Memorandum in Support of Motion for

 Preliminary Injunction (ECF Nos. 12 and 12-1), and their Motion for

 Reconsideration (ECF No. 50), in support of their request for reconsideration of

 the Court’s August 20, 2020, denial of their preliminary injunction motion.

                                         ARGUMENT

 I.       New Jersey’s Executive Orders and State Health Directives.

          Since issuing Executive Order (“EO”) 107, Defendant Murphy has

 intentionally relaxed limitations on many activities including religious gatherings.

 As of March 19, 2021, Executive Order (“EO”) 230 permitted 50% capacity at

 “indoor gatherings that are religious services or celebrations, including wedding

 ceremonies, funerals, and memorial services that involve religious services.” 1

 However, this does not render Plaintiffs’ claim moot as New Jersey has repeatedly,

 1
     EO 230, ¶ 3 (March 19, 2021), https://www.nj.gov/infobank/eo/056murphy/pdf/EO-230.pdf.



                                                1
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 5 of 18 PageID: 1197




 without warning, restricted or expanded limits on gatherings. With no clear end to

 the limits on gatherings, the threat of future restrictions remains. While Plaintiffs’

 were not prosecuted under the current order, the current order’s restrictions on

 religious liberties are no different and all COVID related executive orders

 restricting religious liberties are reviewable under the same standards applied in

 this case.

        While New Jersey has unlawfully restricted protected religious observance

 under all the executive orders, many secular activities or businesses are still

 allowed to operate at greater than 50% capacity and with an unlimited minimum or

 maximum number of people. These include the following:

        100% of capacity, no numerical cap:
                                           2
           • Schools/in-person education;
           • Non-retail businesses such as law firms, accounting firms,
             Fortune 500 companies, and more; 3
           • Manufacturers, warehouses, food processing centers, and meatpacking
             plants; 4
                              5
           • Media services;
                                6
           • Childcare centers;
                                         7
           • Public and private carriers; and
           • Homeless shelters, drop-in centers, and other social
             service venues. 8


 2
   EO 175 (Aug. 13, 2020), https://nj.gov/infobank/eo/056murphy/pdf/EO-175.pdf.
 3
   EO 107, ¶ 11 (March 21, 2020), https://nj.gov/infobank/eo/056murphy/pdf/EO-107.pdf.
 4
   Id.; see also EO 122, ¶ 4 (April 8, 2020), https://nj.gov/infobank/eo/056murphy/pdf/EO-
 122.pdf.
 5
   EO 107, ¶ 19.
 6
   EO 149, ¶ 6 (May 30, 2020), https://nj.gov/infobank/eo/056murphy/pdf/EO-149.pdf.
 7
   EO 165 (July 13, 2020), https://nj.gov/infobank/eo/056murphy/pdf/EO-165.pdf.
 8
   EO 107, ¶ 11.



                                                2
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 6 of 18 PageID: 1198




       50% capacity, no numerical cap:
         • “Essential retail,” such as grocery stores, hardware and home
            improvement stores, liquor stores, Walmart, Target, Costco, etc.9

       These businesses and activities have been favored by restrictions less severe

 than religious services in houses of worship, and have been spared the “kiss of

 death” designation as “gatherings” because they are permitted to operate at 100

 percent capacity with no numerical cap.

 II.   The Tandon decision’s application to this case.

       The Supreme Court, in Tandon v. Newsom 10 instructed courts to use strict

 scrutiny when reviewing COVID restrictions on religious exercise. In its decision,

 the Court referenced its five recent directives to state executives warning them that

 they must successfully bear the heavy burden of strict judicial review before they

 may treat religious exercise more harshly than comparable secular activities..

       Although Tandon was concerned specifically with a California executive

 order limiting at-home religious exercise to members of no more than three

 separate households, its reference to prior decisions makes it clear that the Court

 has ceased deferring to such executive restrictions. This is regardless of the

 character of the restrictions (e.g. prohibits all indoor-religious gatherings, 11




 9
   Id. at ¶ 6; see also EO 122 at ¶ 1.
 10
    Tandon v. Newsom, 593 U.S. ___, 2021 U.S. LEXIS 1866 (April 9, 2021).
 11
    S. Bay United Pentecostal Church v. Newsom, 141 S.Ct. 716 (Feb. 5, 2021); Gateway City
 Church v. Newsom, 592 U.S., at ___ (2021)



                                            3
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 7 of 18 PageID: 1199




 imposes a limitation on the number of households per worship activity, 12 set a

 minimum and/or maximum numerical cap per activity, 13 or limit the activity to

 occupancy percentages of a room or building). 14

        Whatever form an executive limitation on religious exercise takes, to survive

 a First Amendment challenge the executive must now prove he has no less

 restrictive method for protecting religious exercise from pandemic risk. The Court

 will no longer countenance the bare minimum rational basis review of executive

 orders restricting religious exercise in the name of the government’s compelling

 interest in pandemic protection.

        A.     Tandon now controls analysis of First Amendment challenges to
               COVID restrictions.

        The Supreme Court, in Tandon, directed lower courts to analyze a state’s

 COVID restrictions on religious exercise more severely than restrictions on

 comparable secular activities. The Court bluntly declared: “The Ninth Circuit’s

 failure to grant an injunction pending appeal was erroneous.” Tandon, supra, at *1.

 The Court took a firm position that it should not need to re-instruct lower courts,

 particularly the Ninth Circuit, on the review COVID restrictions on religious

 exercise, no matter what form the restrictions take stating “[t]his is the fifth time
 12
    Tandon v. Newsom, 2021 U.S. LEXIS 1866, * 3, __ S.Ct. __, 2021 WL 1328507 (April 9,
 2021) (per curiam).
 13
    High Plains Harvest Church v. Polis, 2020 U.S. Dist. LEXIS 142476, * 4 (D. Colo. Aug. 10,
 2020); Roman Catholic Diocese v. Cuomo, 592 U.S. __, 141 S.Ct. 63, 65, 208 L. Ed. 2d 206,
 207, 2020 U.S. LEXIS 5708, *1 (2020) (per curiam).
 14
    High Plains Harvest Church, supra, at * 4.



                                              4
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 8 of 18 PageID: 1200




 the Court has summarily rejected the Ninth Circuit’s analysis of California’s

 COVID restrictions on religious exercise.” Id. at *4.

       Spelling out its expectations for even the most reluctant court, the Justices

 reemphasized that “[t]his Court’s decisions have made the following points clear.”

 Then, in hornbook language, the Court set out its four points. “First, government

 regulations are not neutral and generally applicable, and therefore trigger strict

 scrutiny under the Free Exercise Clause, whenever they treat any comparable

 secular activity more favorably than religious exercise.” “Second . . .

 [c]omparability is concerned with the risks various activities pose [e.g., the

 compelling interest], not the reasons why people gather.” “Third, . . . . [w]here the

 government permits other activities to proceed with precautions, it must show that

 the religious exercise at issue is more dangerous than those activities even when

 the same precautions are applied.” “Fourth, even if the government withdraws or

 modifies a COVID restriction . . . that does not necessarily moot the case.” Id. at 1-

 2.

       The per curiam decision then applied each of those points to California

 Governor Newsom’s COVID restriction limiting gatherings of “people from

 different households in a single space or place.” Tandon v. Newsom, No. 21-15228,

 2021 U.S. App. LEXIS 9255, at *2-3 (9th Cir. Mar. 30, 2021) (internal quotes

 omitted). Concluding that its four principles should have dictated the outcome at



                                           5
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 9 of 18 PageID: 1201




 the Ninth Circuit, the Court reiterated: first, California treats some secular

 activities more favorably than comparable at-home religious activities; second, the

 Ninth Circuit did not determine that those secular activities “pose a lesser risk of

 transmission than applicant’s proposed religious exercise at home”; third, the

 Ninth Circuit did not require the State “to explain why it could not safely permit at-

 home worshipers to gather in larger numbers while using precautions used in

 secular activities”; and fourth, the case was not moot even though the State’s

 restrictions were modified during litigation. Tandon, supra, at *3.

       B.     Application of the Tandon points to this case.

       At the time this Court ruled on Plaintiffs’ motion for preliminary injunction,

 it considered itself to be compelled, by older Supreme Court COVID rulings, to

 perform a rational basis analysis of Defendant’s executive orders as they impacted

 Plaintiffs’ religious exercise. The Supreme Court’s Tandon decision, as well as the

 five others to which it cites, is a seismic shift in the required analysis of such

 executive orders. Tandon provides a clear signal to this Court that it is no longer

 “constitutionally bound” (Solid Rock Baptist Church v. Murphy, 480 F.Supp.3d

 585, 596 (Dist. N.J. Aug. 20, 2020)) by Supreme Court precedent to review

 Defendant Murphy’s Executive Orders under the less onerous “rational basis”

 review. Because the Orders at issue treat religious exercise less favorably than

 secular activities carrying the same risk of infection, they must undergo this



                                           6
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 10 of 18 PageID: 1202




  Court’s strict scrutiny.

               1.     The Executive Orders at issue treat many comparable
                      secular activities more favorably than Plaintiffs’ religious
                      exercise.

        As this Court’s opinion found, Plaintiffs argued “that the Governor’s

  capacity restrictions on indoor gatherings are not neutral or generally applicable

  because they impermissibly favor secular indoor retail establishments and public

  places, such as airports and train stations, which are not subject to the same

  limitations for indoor gatherings, as for religious worship.” Solid Rock, supra, at

  594. This Court agreed, finding as fact, that the Governor’s initial COVID

  executive orders limited all gatherings to 50 or fewer people, but that the orders

  excepted from their application “normal operations at airports, bus and train

  stations, medical facilities, office environments, factories, assemblages for the

  purpose of industrial or manufacturing work, construction sites, mass transit, or the

  purchase of groceries or consumer goods.” Id. at 588.

        The Defendants’ Orders are not neutral in their application of COVID

  restrictions to indoor religious assemblies as opposed to secular gatherings for

  transportation, medical care, commercial shopping, or manufacturing. Therefore,

  under Tandon’s first guideline, since the Governor’s Executive Orders treat some

  comparable secular activity more favorably than Plaintiffs’ religious exercise, the

  Orders have triggered this Court’s strict scrutiny.



                                            7
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 11 of 18 PageID: 1203




               2.     Many of the exempted indoor secular gatherings pose
                      comparable risks as those posed by restricted indoor
                      religious gatherings.

        Plaintiffs agreed during oral argument that places of worship are treated

  more favorably than some secular indoor activities, but they also argued that many

  secular indoor activities are treated more favorably. Plaintiffs continue to “dispute

  that those types of business are more appropriate comparisons than regular retail

  businesses, airports, or train stations.” Id. at 595. This Court found that under EO

  107, “essential retail businesses could remain open, but were required to ‘abide by

  social distancing practices to extent practicable while providing essential services’

  . . . . and to ‘make all reasonable efforts to keep customers six feet apart and

  frequent use of sanitizing products on common surfaces.’” Id. at 588-89.

        The Court reviewed Plaintiffs’ objections to the State’s more favorable

  treatment of secular indoor establishments, such as “retail establishments and

  public places, such as airports and train stations.” The State countered Plaintiffs’

  objections with what it perceived to be the differences in risks between the favored

  “transitory” secular indoor conduct and Plaintiffs’ disfavored religious exercise

  “where attendees sing, chant, and sit near each other for an extended period of

  time.” Id. at 595 and n. 9.

        This Court also related the Governor’s uneven treatment between the

  massive social/political outdoor protests during the Spring of 2020, clearly



                                            8
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 12 of 18 PageID: 1204




  violative of EO 107, and other outdoor gatherings that were limited, at the time, to

  25 people. The uneven treatment continued when Defendant Attorney General

  Grewal instructed prosecutors to dismiss Executive Order violations for protestors,

  but permitted the continued prosecutions of Plaintiffs for their indoor gatherings,

  “even if the citations were issued during the period of time when the Executive

  Orders did not distinguish between the risks associated with indoor and outdoor

  activity.” Id. at 591.

         Clearly, some of the differences in the treatment of secular gatherings and

  gatherings for religious exercise were not based on science, logic, or perceived

  risks, but “came down to a matter of what [the Governor] personally deemed more

  urgent and important.” Id. at 590. The current executive order limiting religious

  gatherings, reinforces the State’s lack of logic, science, or degree of risk in its

  arbitrary treatment of indoor religious services.

         Even assuming arguendo that the State could prove the risk difference

  between its favored secular indoor gatherings and Plaintiffs’ disfavored indoor

  religious gatherings, which it cannot, under Tandon, the State’s burden under strict

  scrutiny has not ended.

                3.     Unlike at the time of this Court’s Order, the State is now
                       required to carry a strict scrutiny burden.

         Once the State has asserted its compelling interest as justification for its

  unequal treatment of favored indoor activities as opposed to Plaintiffs’ less favored


                                            9
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 13 of 18 PageID: 1205




  First Amendment activities, its burden under the strict scrutiny analysis does not

  end. Tandon requires the State do more than merely establish the difference in risk

  factors between secular and religious activities.

             Instead, narrow tailoring requires the government to show that
             measures less restrictive of the First Amendment activity could not
             address its interest in reducing the spread of COVID. Where the
             government permits other activities to proceed with precautions, it
             must show that the religious exercise at issue is more dangerous than
             those activities even when the same precautions are applied.
             Otherwise, precautions that suffice for other activities suffice for
             religious exercise too.

  Tandon, supra, at *2. Although rational basis review did not require the State in

  this case to meet the “narrow tailoring” requirement of strict scrutiny analysis, as

  required by Tandon, this Court nevertheless recognized the State’s failure to

  accommodate the Plaintiffs’ First Amendment exercise by not attempting to tailor

  its limitations.

             Despite recognizing the “legitimate government objective” of reducing

  COVID-19 transmission, the Court expressed skepticism of the State’s asserted

  interests in uneven, and even “gerrymandered,” 15 limitations on different activities.

  The Court was puzzled as to why the State’s contact tracing of 250 people, who

  made and used reservations to attend Solid Rock’s worship services, would be

  more difficult than contact tracing a similar number of people gathering in a

  casino.

  15
       Solid Rock supra, at 597 n. 11.



                                              10
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 14 of 18 PageID: 1206




        [A]t a minimum, the State’s failure to undertake a more thoughtfully
        tailored approach to indoor religious activity, while pursuing nuanced
        and creative approaches to accommodate casinos, retail stores,
        transportation hubs, and schools, tends to suggest that accommodating
        religious activity was simply not a priority for the State.

  Solid Rock, 597. The Court clearly recognized the State’s failure to tailor the limits

  it placed upon treasured First Amendment religious freedom rights.

        Additionally, the Court specifically recognized the efforts made by Plaintiffs

  to ameliorate the risks of COVID-transmission at their indoor gatherings. The

  Court considered Plaintiffs efforts, “such as limiting attendance, setting up a

  reservation system, taking temperature of attendees, implementing socials

  distancing, requiring mask usage, and sanitizing the sanctuary before and after

  services” to be “precisely the type of precautions that could have been considered

  and implemented by the State if it chose to prioritize indoor worship services to the

  same extent that it prioritized outdoor non-religious protests.” Plaintiffs

  demonstrated they could protect against COVID transmission by implementing the

  less restrictive measures the State permitted comparable activities to use,

  exempting them from the State’s restrictions.

        This Court appeared to foresee the Supreme Court’s decisions, beginning

  with the November 2020 Roman Catholic Diocese decision and continuing through

  the April 2021 Tandon decision, when it observed that the State had not exercised

  its duty to narrowly tailor its restrictions upon religious exercise. “Given the sacred



                                            11
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 15 of 18 PageID: 1207




  status of Free Exercise rights under the First Amendment, the State could have

  developed more narrowly tailored precautions to mitigate risk of transmission

  while allowing Plaintiffs to gather for prayer services in accord with their religious

  beliefs.” Id. at 598. The State is now required by Tandon to make that narrow

  tailoring effort. The Court obviously determined that the State made no such effort.

        Though clearly reluctant to limit itself to rational basis review, the Court

  submitted to the then current Supreme Court case law, deferred to the State’s

  public health and safety regulations, held the regulations to be neutral and

  generally applicable, applied rational basis review to those regulations, and denied

  Plaintiffs’ preliminary injunction for failure to demonstrate a likelihood of success

  on the merits. The Tandon decision now strongly supports Plaintiffs’ contention

  that Defendants’ regulations are not neutral or generally applicable. It also

  confirms this Court’s apparent desire to require the State to make protection of

  Plaintiffs’ Free Exercise rights a priority and to more narrowly tailor its regulation

  of their indoor gatherings for religious exercise.

               4.     This case is not moot just because Defendants’ restrictions
                      on Plaintiffs’ indoor free exercise activities have, for the
                      moment, been relaxed.

        Defendants have already argued that this case is moot because the

  restrictions upon Plaintiffs’ indoor free exercise activities have been modified. As

  in Tandon, Defendants, “with a track record of ‘moving the goalposts’ retain



                                            12
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 16 of 18 PageID: 1208




  authority to reinstate those heightened restrictions at any time.” Therefore, this

  case remains active and the Court may grant effective relief. Plaintiffs also

  incorporate Argument I of Plaintiffs’ Brief in Opposition to Defendants’ Motion to

  Dismiss the Amended Complaint as if fully set out herein.

                                     CONCLUSION

        The Tandon decision, as well as each of the other five Supreme Court

  decisions cited therein, granted injunctive relief to the plaintiffs, either vacating or

  reversing lower court denials and remanding for further consideration under the

  Court’s strict scrutiny analysis or granting emergency injunctive relief pending

  appeal. This intervening Supreme Court case law is controlling of the issues the

  Court ruled on in its August 2020 denial of the preliminary injunction and directly

  affects the outcome of Plaintiffs’ preliminary injunction motion. Since the District

  of New Jersey procedurally permits motions for reconsideration pursuant to Local

  Civil Rule 7.1(i), and substantively recognizes a reconsideration motion for “an

  intervening change in the controlling law” (United States v. Ware, No. 11-224,

  2021 U.S. Dist. LEXIS 73997, at *1-2 (D.N.J. Apr. 15, 2021)), Plaintiffs renew

  their reconsideration motion (ECF No. 74) in light of Tandon and the case law

  argued in their original motion.

        Based on the foregoing, Plaintiffs respectfully request this Court to

  reconsider its August 20, 2020, decision denying Plaintiffs’ request for a



                                            13
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 17 of 18 PageID: 1209




  preliminary injunction and, upon reconsideration, grant the request injunctive

  relief.

  Dated: May 3, 2021                         Respectfully submitted,

                                             BIBLE BAPTIST CHURCH
                                             SOLID ROCK BAPTIST CHURCH
                                             PASTOR ANDREW REESE
                                             PASTOR CHARLES CLARK, JR.
                                             PASTOR CHARLES CLARK III

                                             By their attorneys,

                                             REILLY, MCDEVITT & HENRICH,
                                             P.C.

                                        By: s/ Brian Tome
                                             Brian Tome
                                             3 Executive Campus
                                             Suite 310
                                             Cherry Hill, NJ 08002
                                             Phone: 302.777.1700
                                             Email: btome@rmh-law.com


                                             ZIMOLONG, LLC

                                        By: s/ Walter Stephen Zimolong
                                             Walter Stephen Zimolong
                                             P.O. Box 552
                                             Villanova, PA 19085
                                             Telephone: 215.665.0842
                                             Email: wally@zimolonglaw.com

                                             and




                                        14
Case 1:20-cv-06805-RMB-MJS Document 77 Filed 05/03/21 Page 18 of 18 PageID: 1210




                                            GIBBS & ASSOCIATES LAW FIRM,
                                            LLC

                                       By: s/ David C. Gibbs, Jr.
                                            David C. Gibbs, Jr.*
                                            Seth J. Kraus*
                                            Jonathan D. Gibbs*
                                            GIBBS & ASSOCIATES LAW FIRM, LLC
                                            6398 Thornberry Ct.
                                            Mason, Ohio 45040
                                            Telephone: (513) 234-5545
                                            Email: dgibbsjr@gibbs-lawfirm.com
                                                   skraus@gibbs-lawfirm.com
  *Admitted Pro Hac Vice                           jgibbs@gibbs-lawfirm.com

                                            Counsel for Plaintiffs




                                       15
